 Case: 4:13-cr-00341-RWS Doc. #: 52 Filed: 11/05/18 Page: 1 of 1 PageID #: 196



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
            Plaintiff,                    )
                                          )
      vs.                                 )     Case No. 4:13 CR 341 RWS
                                          )
BURTON DOUGLAS MORRISS,                   )
                                          )
            Defendant.                    )

                                        ORDER

      IT IS HEREBY ORDERED that this matter is set for a status hearing on

Tuesday, November 13, 2018 at 11:30 a.m. in Courtroom 16-South, to address

the defendant’s restitution payments.




                                          RODNEY W. SIPPEL
                                          UNITED STATES DISTRICT JUDGE

Dated this 5th day of November, 2018.
